            Case 1:21-cr-00037-TNM Document 20 Filed 03/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

                        v.
                                                       Case No. 1:21-cr-00037 (TNM)
 TIMOTHY LOUIS HALE-CUSANELLI,

                        Defendant.


                                             ORDER

       Defendant Timothy Louis Hale-Cusanelli seeks to be released on bond. See ECF Nos.

13, 14, 19. The Government opposes the motion. See ECF No. 18. Having considered the

factors set forth in 18 U.S.C. § 3142(g) and for the reasons stated on the record at the hearing,

the Court denies the Defendant’s motion.

        The Court concludes that the Defendant must be detained pending trial because the

Government has shown by clear and convincing evidence that no condition or combination of

conditions of release will reasonably assure the safety of any other person and the community. It

is hereby

       ORDERED that the Defendant’s [13] Motion to Modify Bond to Place the Defendant on

Conditional Release Pending Trial is DENIED.

       SO ORDERED.
                                                                           2021.03.23
                                                                           14:22:41 -04'00'
Dated: March 23, 2021                                 TREVOR N. McFADDEN, U.S.D.J.
